DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are allowed in view of the prior art of record.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 02/21/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment 
   This office action is responsive to amendment filed on 05/10/2022. The Examiner has acknowledged the amendments to Claims 1 and 11. Claim 20 has been canceled. 

Response to Arguments
Applicant's argument, filed on May 10th, 2022  with respect to claims 1-19 have been fully considered and are persuasive. Therefore, the rejection of claims 1-19 has been withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests detecting location of the first electronic equipment physically located in the area and obtaining equipment information of the first electronic equipment; determining that a currently detected location of the first electronic equipment is located in the first sub-areas on the UI and an obtained equipment information from the first electronic equipment corresponds to the reference equipment information, and further providing a corresponding operation configuration from the configuring relation of the input on the UI to the first electronic equipment which is detected as physically located in the first sub-area and corresponding to the reference equipment information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/19/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
/YVES DALENCOURT/Primary Examiner, Art Unit 2457